     Case 2:21-cv-00381-JAM-CKD Document 16 Filed 06/15/21 Page 1 of 1



Garrett Charity (State Bar No. 285447)
Garrett.Charity@Mccarthylawyer.com
McCarthy Law PLC
4250 N. Drinkwater Blvd. Ste. 320
Scottsdale, AZ 85251
602-456-8900 Telephone
602-218-4447 Fax
Attorneys for Plaintiff

                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF CALIFORNIA

CHRISTOPHER BIMBO,                             Case No. 2:21-cv-00381-JAM-CKD

      Plaintiff,                               ORDER ON MOTION FOR
                                               EXTENSION OF TIME TO
v.
                                               SUBMIT DISMISSAL
WELLS FARGO BANK, N.A., AND
EQUIFAX INFORMATION SERVICES,
LLC

      Defendants.


      This court, having reviewed Plaintiff’s motion for additional time to dismiss,

hereby GRANTS the motion. Plaintiff will have up to and including August 10, 2021

to submit dismissal paperwork as to Defendant Equifax Information Services, LLC.



 DATED: June 14, 2021            /s/ John A. Mendez
                                 THE HONORABLE JOHN A. MENDEZ
                                 UNITED STATES DISTRICT COURT JUDGE




                                         1
